OPINION — AG — IF A STATE EMPLOYEE COVERED BY THE MERIT SYSTEM IS INJURED ON THE JOB AND NOT COVERED BY WORKMEN'S COMPENSATION, AND DOES NOT HAVE OR HAS EXHAUSTED ANY ACCUMULATED SICK LEAVE, ANNUAL LEAVE, OR COMPENSATORY TIME, THE EMPLOYING AGENCY HAS NO AUTHORITY TO CONTINUE SALARY PAYMENTS TO THE INJURED EMPLOYEE FOR A PERIOD OF TIME SAID EMPLOYEE IS UNABLE TO WORK. UNDER THE MERIT SYSTEM RULES THE AGENCY MAY PLACE THE EMPLOYEE ON SICK LEAVE WITHOUT PAY, LEAVE OF ABSENCE WITHOUT PAY, OR EDUCATIONAL LEAVE WITH OR WITHOUT PAY IF THE EMPLOYEE MEETS GIVEN CRITERIA. IF THE STATE EMPLOYEE IS NOT UNDER THE MERIT SYSTEM, ANY PAYMENT AFTER SICK LEAVE AND ANNUAL LEAVE IS EXHAUSTED MUST DEPEND ON THE AGENCY POLICY OR THE EMPLOYER'S CONTRACT OF EMPLOYMENT. HOWEVER, UNDER ARTICLE X, SECTION15 OF THE OKLAHOMA CONSTITUTION, ANY PAYMENT TO AN INDIVIDUAL PURSUANT TO AGENCY POLICY OR A CONTRACT OF EMPLOYMENT MUST BE PREDICATED ON SERVICES RENDERED TO OR FOR THE STATE AND MAY NOT CONSTITUTE A GIFT. CITE: 74 O.S. 1971 805 [74-805](2)/ 74 O.S. 1971 819 [74-819] [74-819], 74 O.S. 1971 701 [74-701], OPINION NO. 73-209, 74 O.S. 1971 701 [74-701] (DANIEL J. GAMINO)